                                                                 01022345




16-61818-rk   Doc   FILED 08/26/19   ENTERED 08/26/19 16:15:13   Page 1 of 5
      /s/ Steven H. Patterson                      08/26/2019




16-61818-rk   Doc   FILED 08/26/19   ENTERED 08/26/19 16:15:13   Page 2 of 5
              26th       August                2019




                                                  /s/ Steve H. Patterson




16-61818-rk     Doc   FILED 08/26/19   ENTERED 08/26/19 16:15:13     Page 3 of 5
16-61818-rk   Doc   FILED 08/26/19   ENTERED 08/26/19 16:15:13   Page 4 of 5
16-61818-rk   Doc   FILED 08/26/19   ENTERED 08/26/19 16:15:13   Page 5 of 5
